MEMORANDUM **
Jose Maria Partida Gallardo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252 to review de novo questions of law, Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006), and we deny the petition for review.
Partida Gallardo’s contention that he is eligible for relief under former § 212(c) is foreclosed by Armendariz-Montoya v. Sonchik, 291 F.3d 1116, 1121-22 (9th Cir. 2002) (aliens who “pleaded not guilty and elected a jury trial ... [are] barred from seeking § 212(c) relief’). See also Saravia-Paguada v. Gonzales, 488 F.3d 1122, 1131-34 (9th Cir.2007).
We reject Partida Gallardo’s contention regarding his allegedly defective criminal conviction, as we cannot collaterally revisit the circumstances of a conviction. See Ortega de Robles v. INS, 58 F.3d 1355, 1358 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.